 


109 HR 5230 IH: Tax and Education Assistance for Children (TEACH) Act of 2006
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5230 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Mr. Fossella (for himself, Mr. Feeney, Mr. Paul, Mr. Lipinski, Mrs. Jo Ann Davis of Virginia, and Mr. Shadegg) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a credit against tax for qualified elementary and secondary education tuition. 
 
 
1.Short titleThis Act may be cited as the Tax and Education Assistance for Children (TEACH) Act of 2006. 
2.Credit for qualified elementary and secondary education tuition 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new section:  
 
25E.Qualified elementary and secondary education tuition 
(a)Allowance of creditThere shall be allowed as a credit against the tax imposed by this chapter for a taxable year an amount equal to the qualified elementary and secondary education tuition paid or incurred by the taxpayer during the taxable year. 
(b)Dollar limitationThe amount allowed as a credit under subsection (a) with respect to the taxpayer for any taxable year shall not exceed— 
(1)$4,500 in the case of a joint return, 
(2)$4,500 in the case of an individual who is not married, and 
(3)$2,250 in the case of a married individual filing a separate return. 
(c)Qualified elementary and secondary education tuition 
(1)In generalThe term qualified elementary and secondary education tuition means expenses for tuition which are incurred in connection with the enrollment or attendance of any dependent of the taxpayer with respect to whom the taxpayer is allowed a deduction under section 151 as an elementary or secondary school student at a private or religious school.  
(2)SchoolThe term school means any school which provides elementary education or secondary education (kindergarten through grade 12), as determined under State law.. 
(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item: 
 
 
Sec. 25E. Qualified elementary and secondary education tuition.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006.  
 
